Citation Nr: 1342462	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-24 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation for residuals of a left ankle fracture under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In this case, the Veteran has presented testimony at hearings held by two different Veterans Law Judges (VLJ's).  Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJ's.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJ's during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Board notes that September 2009 and November 2010 remand decisions were signed by such a panel of VLJ's. 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, the VLJ who conducted the April 2008 hearing and signed the prior Board decisions is no longer employed at the Board.  Generally, when a VLJ who has conducted a hearing concerning an issue currently on appeal retires, the Veteran is afforded the opportunity to participate in another hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707. 

The Board acknowledges the Court's holding in Arneson and the provisions of 38 U.S.C.A. § 7102 and 38 C.F.R. § 20.707, however, the particular facts of this case present a situation in which affording the Veteran the opportunity to participate in another hearing would be inappropriate.  Specifically, due to the fact that the VLJ who conducted the April 2008 hearing is no longer employed at the Board, there remains only one VLJ who has taken testimony concerning the Veteran's appeal that is available to sign the current decision.  Therefore, the Court's holding in Arneson does not apply to the Veteran's case, and the Board may proceed without prejudice to the Veteran.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board makes a determination, it must consider whether the Veteran has been prejudiced thereby).  Consequently, a panel is no longer needed and this decision will only be signed by the VLJ who presided at the June 2009 hearing.    


FINDING OF FACT

The Veteran's residuals of a left ankle fracture did not result from hospital care, medical or surgical treatment, or examination furnished by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the residuals of a left ankle fracture have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In December 2005, prior to the March 2006 rating decision, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records and his Social Security Administration (SSA) records.  The Veteran has been provided two VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal, including providing testimony at two Board hearings.  Neither the Veteran nor his representative has indicated that there is any additional pertinent evidence that should be obtained to substantiate the claim.   

The Board notes that during the June 2009 Board hearing, the undersigned explained the issue on appeal and obtained details from the Veteran regarding the sequence of events leading up to his left ankle injury.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran asserts that he should be granted compensation for residuals of a left ankle fracture pursuant to 38 U.S.C.A. § 1151.  The Veteran has testified that he was receiving inpatient VA psychiatric treatment in July 1991.  He reported that he left the facility, fell off a ledge, and severely injured his left ankle.  The Veteran stated that the ability to leave the facility was based on the condition of each patient.  The Veteran asserted that his psychiatric state was such that it was a mistake for the VA facility not to have greater restrictions on his ability to leave the facility.  The Veteran appears to argue in essence that it was negligent on the part of VA personnel in that he was able to leave the facility, that he would not have injured his left ankle if he had not been able to leave the facility, and thus the left ankle injury was due to the negligence of the VA medical personnel.  

As explained below, the Board finds that the Veteran's left ankle fracture was not caused by VA hospital care, medical or surgical treatment and that therefore the Veteran is not entitled to Section 1151 compensation benefits for the residuals of his left ankle fracture.  

The record reveals that the Veteran was in a VA hospital for inpatient psychiatric care in July 1991.  Treatment records on July 2 and 3, 1991, indicate that the Veteran was at times depressed and somewhat disoriented at other times.  When examined by a VA physician on July 3, 1991, the examiner noted that the Veteran denied depression and suicidal ideation.  The Veteran contracted with the physician for his safety regarding a day pass for July 4, during which he would return briefly to the hospital at 3:00 p.m., for afternoon medications.  The physician noted that there was a vague history of absence-like periods ("blackouts") and neurological workup to date had been negative.  

The VA records indicate that that very evening, at 1:15 a.m. (prior to the approved pass), the Veteran was discovered missing.  On July 4th the police were notified and were searching for the Veteran.  The VA treatment records reveal that the Veteran was found at 5:00 p.m. on July 5th.  He was found with a left ankle fracture in a cemetary at the bottom of a 20 foot wall.  The Veteran denied jumping and denied suicidal ideation, but he did not want to tell the VA examiner what had happened.  

The Veteran was provided a VA psychiatric examination in March 2010.  The Veteran told the examiner that he had been authorized to leave the inpatient psychiatric unit and that he felt that he should not have been granted the pass due to his psychiatric symptoms.  He also stated that he was in a dissociative state at the time that he fell into the hole and injured himself.  The examiner reported that an April 1998 VA psychiatric record noted that the Veteran reported he "jumped from a 20 foot wall."  He stated that he remained on the ground for more than 16 hours until a friend accidently discovered him and brought him back to the VA.  The VA examiner noted that this was contrary to the Veteran's previous statement that he had fallen due to a dissociative state.  The VA examiner went on to state that the Veteran claimed that he had no memories of the accident that happened 20 years previously, and thus, did not give any useful information to the interviewer, except that he claimed that he was in a dissociative state while he was walking and thus he fell from the wall.  The VA examiner then stated that based on the evaluation and review of the medical records it was impossible to determine if there was negligence by the VA or inappropriate care that led to the Veteran's injury.  He said that it was impossible to determine if the Veteran was highly suicidal at the time when he was let go from the inpatient unit and thus, jumped in an attempt to kill himself due to his history of psychiatric condition, or was at that time, in a dissociative state and thus, walked and fell down unconsciously, not aware that there was danger in front of him.  The examiner said that in both cases, it appears that there was some concern that due to his condition, he should not have been granted a release from the unit at that time.  However, based on this evaluation and his opinion as a clinician, because there was not sufficient information, the best estimate would be that it is at least as likely as not that the Veteran's injury resulted in negligence by the VA.  

The Veteran was provided another VA psychiatric examination in December 2010.  The examiner provided a thorough history of the events leading up to the Veteran's left ankle fracture in his examination report.  The examiner noted that the Veteran reported that he had been getting off-unit excursion passes three to four times daily for a few weeks prior to the accidental fall without any incidences, and had gone off unit on similar pass earlier on the same day as well.  He noted that the Veteran himself stated that he accidentally fell because he did not see the ground ending in the dark.  The examiner opined that there was insufficient evidence to support the claim that the Veteran's left ankle fracture was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with his hospitalization for a psychiatric disability.  The examiner opined that the Veteran's left ankle injury occurred due to an event not reasonably foreseeable.            

When a veteran suffers an injury or an aggravation of an injury resulting in a additional disability or death due to training, hospital care, medical or surgical treatment, or an examination furnished by a VA employee or in a VA facility, as defined in 38 U.S.C.A. § 1701(3)(A), disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151(a) (West 2002).

Section 1151 of Title 38 of the United States Code requires not only that the VA treatment in question result in additional disability, but also that the proximate cause of the additional disability be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or an event not reasonably foreseeable. 

The RO in this case denied the Veteran's claim on the basis that the Veteran had left the VA hospital at the time of the accident and that the VA treatment was not the proximate cause of the injury.  The Board notes that 38 U.S.C.A. § 1151 does not require a veteran's injury to be directly caused by the actual provision of medical care by VA personnel, but rather requires a causal connection only, which includes injuries that occur in a VA facility as a result of VA's negligence.  Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed.Cir.2013) (narrowing the distinction between claims filed under 38 U.S.C.A. § 1151 and claims filed under the Federal Tort Claims Act). 

Specifically, in Viegas, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) noted that pursuant to 38 U.S.C.A. § 1151, a veteran who sustains a "qualifying additional disability" as a result of VA medical treatment or hospital care is entitled to benefits "in the same manner as if such additional disability . . . were service-connected."  See 38 U.S.C.A. § 1151(a); Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010).  The Federal Circuit elaborated that 38 U.S.C.A. § 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." 

Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by the VA or in a VA facility.  Id.; 38 U.S.C.A. § 1151(a)(1). 

Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the [VA]," or "an event not reasonably foreseeable."  Viegas.

Section 1151 thus contains two causation elements--a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from the VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  Viegas. 

Nothing in the statutory text requires that a veteran's injury must be "directly" caused by the "actual" medical care provided by VA personnel.  On the other hand, however, section 1151 does not extend to the "remote consequences" of VA medical treatment, Brown v. Gardner, 513 U.S. 115, 119, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994), and a veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Id.   

In this case the left ankle fracture did not occur at a VA facility.  Furthermore, the record indicates that the Veteran had left the VA hospital without permission.  The record does indicate that he had been approved for a pass to leave at a future time, but indicates that at the time the Veteran left the VA hospital he had not used a pass and had left without permission.  

The Board finds that the March 2010 VA medical opinion is of little probative value.  Although the March 2010 VA psychiatric examiner stated that his best estimate would be that it is at least as likely as not that the Veteran's injury resulted in negligence by the VA, he specifically stated that, based on the evaluation and review of the medical records, it was impossible to determine if there was negligence by the VA or inappropriate care that led to the Veteran's injury.  The Board finds that this opinion is speculative in nature and does not carry significant probative weight.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Given that the Veteran had left the VA hospital without permission, given that the Veteran was not at the VA facility when he injured his ankle, and given that the December 2010 VA examiner opined that the Veteran's left ankle fracture was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with his hospitalization for a psychiatric disability, the Board finds that the criteria for the award of Section 1151 compensation benefits have not been met.  

The Board recognizes that the December 2010 VA examiner also opined that the left ankle fracture was not reasonably foreseeable.  However, as explained above, the Board finds that the left ankle fracture was not due to VA hospital care, medical or surgical treatment.  When a disability is not due to VA hospital care, medical or surgical treatment, the criteria for Section 1151 benefits have not been met, regardless as to whether the disability was "reasonably foreseeable" or not.  In this case the Veteran was not in a VA facility when he fell.  The fact that the Veteran was in that area where he fell because it was near the VA facility at which he had been hospitalized is more of a "remote consequence" rather than a proximate cause of his left ankle injury.   

In contrast to Viegas, the Veteran left the VA facility and was not on hospital property.  The Veteran's time away from the VA facility, was clearly not a component, necessary or otherwise, of medical treatment.  In other words, the holding in Viegas specifically noted that section 1151 does not extend to the "remote consequences" of hospital care or medical treatment provided by the VA.  The evidence of record in the instant case clearly shows that the Veteran's fall was a remote consequence of the unsafe terrain/ledge being somewhat near the VA hospital and not resulting from VA's failure to prevent the Veteran from leaving the VA hospital without permission.  Consequently, the Veteran is not entitled to compensation benefits under 38 U.S.C.A. § 1151 for the residuals of a fracture of the left ankle that occurred concurrent with his inpatient VA hospital stay, but while the Veteran was absent from the facility.

In light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a left ankle fracture have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a fracture of the left ankle is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


